U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER: 333-158560 BIOSTEM U.S. CORPORATION Exact Name of Company as Specified in Its Charter) Nevada 80-0324801 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer or Organization Identification No.) 13555 Automobile and Umberton Road, Suite 110 Clearwater, FL 33762 (727) 446-5000 (Address of Principal Executive Offices, Company’s Telephone Number) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the Company is a large accelerated filer, an accelerated file, non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filed o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of July 12, 2012, there were 280,490,856 shares of Common Stock of the issuer outstanding. BIOSTEM U.S. CORPORATION. Form 10-Q Part 1. FINANCIAL INFORMATION Page Item 1 Financial Statements Balance Sheets as of May 31, 2012 and February 29, 2012 (Unaudited) 3 Statements of Operations for the Three Months Ended May 31,2012 and 2011 (Unaudited) 4 Statements of Cash Flows for the Three Months Ended May 31, 2012 and 2011(Unaudited) 5 Notes to Financial Statements(Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4.T Controls and Procedures 11 Part II. OTHER INFORMATION Item 1 Legal Proceedings 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3 Defaults Upon Senior Securities 17 Item 4 Removed and Reserved 17 Item 5 Other Information 17 Item 6 Exhibits 17 1 FORWARD LOOKING STATEMENTS Statements made in this Form 10-Q that are not historical or current facts are forward-looking statements. These statements often can be identified by the use of terms such as “may,” “will,” “expect,” “believe,” “anticipate,” “estimate,” “approximate” or “continue,” or the negative thereof. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management’s best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. Among the factors that could cause actual results to differ materially from the forward-looking statements are the following: the Company’s ability to obtain necessary capital, the Company’s ability to meet anticipated development timelines, the Company’s ability to protect its proprietary technology and knowhow; the Company’s ability to identify and develop a network of physicians, the Company’s ability to establish a global market, clinical trial results, the Company’s ability to successfully consummate future acquisitions and such other risk factors identified from time to time in the Company’s reports filed with the Securities and Exchange Commission, including those filed with this Form 10-Q quarterly report. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. 2 PART I ITEM 1: FINANCIAL STATEMENTS BIOSTEM U.S. CORPORATION Balance Sheets (Unaudited) May 31, February 29, ASSETS Current assets Cash $ $ Prepaid Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable and accrued expense $ $ Note payable – related party - Advances-third party Advances – related parties Total current liabilities Stockholders’ deficit Common stock, par value $0.001 authorized 600,000,000 shares, issued and outstanding 280,490,856 as May 31, 2012 and February 28, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of the unaudited financial statements 3 BIOSTEM U.S. CORPORATION STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended May 31, Revenue $ $ Cost of goods sold - Gross profit Selling, general and administrative expenses Loss from operations ) ) Other income(expense) Interest income 8 - Total other income(expense) 8 - Net loss $ ) $ ) Loss per common share Basic and diluted $ ) $ ) Weighted average numberof common shares outstanding The accompanying notes are an integral part of the unaudited financial statements 4 BIOSTEM U.S. CORPORATION STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended May 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock based compensation - Changes in operating assets and liabilities: Inventory - Prepaid - ) Accounts payable and accrued expense ) ) Net cash used in operating activities ) ) Cash flows from financing activities: Notes payable – related party - Net cash provided by financing activities - Net increase(decrease)in cash ) ) Cash at beginning of period Cash at end of period $ $ Supplemental schedule of cash flow information: Interest paid $
